Citation Nr: 1533716	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-44 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent prior to November 30, 2009, an evaluation in excess of 30 percent from February 1, 2010 to December 19, 2011, and an evaluation in excess of 70 percent since December 20, 2011 for mood disorder (to include depressive disorder) associated with Grave's disease (hypothyroidism).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The case has since been transferred to the RO in Waco, Texas.  

The April 2010 rating decision denied an increased evaluation higher than 30 percent for the Veteran's service-connected mood disorder.  The Veteran appeals for a higher evaluation.  

The Board notes that the Veteran filed his original claim for an evaluation higher than 30 percent for his service-connected mood disorder in July 2009, which was denied in an October 2009 rating decision.  The Veteran, subsequently, submitted a November 2009 statement in which she stated that she had attached more evidence of the increased severity of her mood disorder.  Although the RO considered that statement as a new increased evaluation claim for the Veteran's mood disorder, the Board construes this timely filed statement as a Notice of Disagreement with the October 2009 rating decision.  38 U.S.C.A. § 7105(b) (West 2014).  As such, the Board finds that the relevant appeal period starts with the July 2009 claim.    

During the pendency of the appeal, the RO issued a November 2013 rating decision granting an increased evaluation of 70 percent for her mood disorder effective September 28, 2012.  In a November 2014 rating decision, the RO granted an earlier effective date of December 20, 2011 for the Veteran's 70 percent evaluation for her mood disorder.  The Veteran continues to appeal for a higher evaluation for a mood disorder.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

In a November 2014 rating decision, the Veteran was granted a temporary total rating due to hospitalization over 21 days for her service-connected mood disorder, effective November 30, 2009 to January 31, 2010; an issue that had been on appeal.  As this issue has been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that she is not satisfied with the decision, the Board finds that the issue is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2014).  

In a February 2015 correspondence, the Veteran withdrew her request for a Board hearing.  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals VA treatment records dated through December 2013, which have been considered by the RO in the May 2015 supplemental statement of the case.


FINDINGS OF FACT

1.  For the period on appeal prior to November 30, 2009, the Veteran's mood disorder is most appropriately characterized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.

2.  As of February 1, 2010, the Veteran's mood disorder is most appropriately characterized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.

3.  From December 20, 2011, the Veteran's mood disorder does not manifest total occupation and social impairment.


CONCLUSIONS OF LAW

1.  For the period on appeal prior to November 30, 2009, the criteria for a 70 percent evaluation for mood disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Codes 9434-9435 (2014).

2.  As of February 1, 2010, the criteria for a 70 percent evaluation for mood disorder,  but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Codes 9434-9435 (2014).

3.  From December 20, 2011, the criteria for an evaluation in excess 70 percent for mood disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Codes 9434-9435 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied for the increased evaluation claim in a July 2009 letter.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

The Board concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in August 2009, March 2010, December 2011, and October 2014.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II.  Higher Evaluation Claim 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The Veteran's mood disorder has been currently evaluated as 30 percent disabling, effective December 29, 2006, 30 percent disabling as of February 1, 2010, and 70 percent disabling as of December 20, 2011, under 38 C.F.R. § 4130, Diagnostic Codes 9434-9435.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2014).  In this case, Diagnostic Codes 9434 (major depressive disorder) and 9435 (mood disorder) are both governed by a General Rating Formula for Mental Disorders, therefore consideration of these diagnostic codes separately are not applicable as the rating criteria is the same and any consideration of a separate evaluation under different diagnostic codes would be constitute pyramiding.  38 C.F.R. § 4.14 (2014).  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 , Diagnostic Codes 9434-9435 (2014). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). 

A GAF score of 61 to 70 indicates some mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).

As the Veteran already has a total evaluation for the period from November 30, 2009 to January 31, 2010, the Board will focus on discussing the relevant evidence prior to and following this period.  

VA treatment records from December 2008 to May 2009 document that the Veteran was not currently undergoing therapy for her mental health symptoms, but had previously received treatment from a non-VA therapist.  Her symptoms of depression and anxiety had increased and her medication had become less effective.   She had significant anxiety with panic attacks causing her to miss work.  

A July 2009 private treatment record documents that the Veteran had severe panic attacks three times a week lasting three to five minutes.  She had constant anxiety especially at night, which prevented her from sleeping through the night.  Her depression caused her to take a week off from work and sleep for the entire week.  She had a decreased appetite, lack of interest in activities, constant worry, intrusive memories of molestation and sexual abuse, and nightmares.  No suicidal thoughts, but at times, she wished she were dead.    

At an August 2009 VA examination, the Veteran reported her current mental health symptomatology and treatment.  Upon objective evaluation, the VA examiner found that the Veteran appeared clean, neatly groomed, and appropriately dressed; was somewhat restless; had unremarkable speech; was cooperative; had an appropriate affect; was fully oriented; had unremarkable thought process and content, good insight and impulse control; and no delusions, hallucinations, or inappropriate or obsessive behavior.  The VA examiner noted that the Veteran had an anxious and depressed mood, mild attention and concentration difficulties (problems finishing what she was doing) and mild short-term memory problems (forgetting things at work).  The Veteran had difficulty falling asleep, slept five to six hours per night, and had weekly nightmares.  The Veteran had moderate, weekly panic attacks (described as having a fast heartbeat, breathing fast and feeling closed in) that happened without warning.  No homicidal or suicidal thoughts were noted.  A slight problem was noted with grooming, bathing, household chores, and recreational activities.  The VA examiner noted that the Veteran was a full-time patient advocate at a VA medical center for the past 10 to 20 years, but had lost 12 weeks from work within the past 12 months due to depression, anxiety and loneliness.  Based on the Veteran's psychological evaluation, the VA examiner found that her service-connected mood disorder had signs and symptoms which resulted in deficiencies in judgment (history of alcohol abuse in sustained remission), thinking (problems with attention, concentration and short-term memory), family relations (history of divorce), work (decreased concentration, increased absenteeism, memory loss and poor social interaction) and mood (feelings of depression and anxiety).  The VA examiner assigned a GAF score of 61.  

A November 2009 statement from the Veteran's VA treating physician indicated that she needed to be excused from work for three days (November 2, 2009 to November 4, 2009) due to illness.  

A November 2009 statement from the Veteran's private treating psychiatrist, Dr. P.A., explained that she was recommending inpatient treatment.  Dr. P.A. determined that the complex nature of the Veteran's symptoms made her unable to respond to medication management, that she would not benefit from acute psychiatric hospitalization and stabilization, and that she had progressed to the point that she was unable to work.  

At a March 2010 VA examination, the Veteran reported her current mental health symptomatology and recent history of mental health treatment.  Upon objective evaluation, the VA examiner found that the Veteran appeared clean and neatly groomed; had unremarkable psychomotor activity, speech, thought process, and thought content; was cooperative and friendly; had a normal affect, depressed mood, and intact attention; was fully oriented; and had no delusions, hallucinations, or inappropriate or obsessive behavior.  Her memory was normal.  No homicidal or suicidal thoughts were found.  The VA examiner noted that Veteran slept excessively with little motivation and had fatigue causing a moderate impact on social functioning.  The Veteran had moderate, daily panic attacks occurring five times per day and lasting five minutes per attack with symptoms of accelerated heart rate, shortness of breath, fear of dying, sweating, tingling sensations, and feeling flushed.  Based on an evaluation of the Veteran's current symptomatology, the VA examiner diagnosed the Veteran with a mood disorder, PTSD, and panic disorder with agoraphobia, but also that her mood disorder symptoms were the most prominent.  The VA examiner found that the Veteran's mental disorder had occupational and social impairment with signs and symptoms that resulted in deficiencies in judgment (history of alcohol abuse in early full remission), thinking (difficulties with concentration and ability to focus on tasks requiring sustained mental effort), family relations (divorced and had less contact with children and grandchildren due to self-isolative preferences), work (difficulty at work due to frequent panic attacks, hypervigilance, and poor concentration) and mood (experienced anhedonia and depressed mood).  A GAF score of 50 was assigned.  

At a December 2011 VA examination, the Veteran reported her current mental health symptomatology and psychosocial behavior.  Upon objective evaluation, the VA examiner found that the Veteran appeared clean, neatly groomed, and appropriately dressed; was fully oriented; had an unremarkable psychomotor activity and speech; was cooperative, pleasant, and attentive toward the examiner; and had a full range of affect and depressed mood.  No suicidal or homicidal ideation, intent or planning was noted.  Beginning four to five months earlier, the VA examiner noted that the Veteran had been experiencing auditory and visual hallucinations that appeared to be associated with an increase in her medication.  The VA examiner found that the Veteran had symptoms of depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a work-like setting; difficulty in establishing and maintaining effective work and social relationships; impaired impulse control, such as unprovoked irritability with periods of violence; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  Although the Veteran experienced symptoms of PTSD, the VA examiner determined that such symptoms were not severe enough to assign a PTSD diagnosis and that such symptoms were not as prominent as her depression symptoms.  The VA examiner assigned a GAF score of 51 and found that the Veteran's occupational and social impairment was characterized by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Private treatment records from January 2012 to July 2012 document that the Veteran had symptoms of increased depression, anxiety, and irritation, feelings of anger, hopelessness and helplessness and decreased motivation and energy.  She reported having panic attacks which affected her ability to drive.  Her medication was ineffective in improving her symptoms. The Veteran's private treating psychiatrist assigned a GAF score of 60.  

A July 2013 VA treatment record documents that the Veteran reported struggling to focus at work, no socialization with friends, no interest in going out preferring to stay at home by herself, and fatigue in the evenings.  She worried a lot, had a decreased mood ranging from 4 to 7 out of 10 and had daily panic attacks four times a day.  The VA treating psychiatrist found that the Veteran had several episodes, years apart, of such severe symptoms that she was unable to work and required inpatient hospitalization.  She had undergone a lot of therapy and took several medications.  She required ongoing treatment to maximize functioning and minimize symptoms of her chronic mental health disorder.  The VA treating psychiatrist assigned the Veteran a GAF score of 55.  

At an October 2014 VA examination, the Veteran reported her current mental health symptomatology and psychosocial status.  Upon objective evaluation, the VA examiner found that the Veteran appeared clean and casually dressed; was fully oriented; had no psychomotor agitation or retardation; had a sad mood (at times tearful) and a full and congruent mood; had normal speech and grossly intact memory, attention, and concentration; had logical and goal-directed thought process; fair insight and judgment; and had no delusions, hallucinations or obsessions.  No homicidal or suicidal ideation was noted.  The VA examiner also found that the Veteran had micropsychotic symptoms (i.e. hearing of demon voices coming inside the head reminiscent of dissociation), social avoidance, depressive ruminations and irritability without violence.  Based on a review of the Veteran's medical records and her current examination, the VA examiner determined that the Veteran had a persistent depressive disorder with anxious distress or panic attacks and intermittent major depressive episodes.  The VA examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Based on a careful review of all of the evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that from July 2, 2009 (the date of the Veteran's increased evaluation claim) and November 29, 2009, the Veteran's service-connected mood disorder is more appropriately characterized by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.  The findings of the August 2009 VA examiner supported that the frequency, severity and duration of the Veteran's symptoms demonstrated a level of occupational and social impairment consistent with a 70 percent evaluation.  Indeed, the Veteran had lost a significant amount of time at work due to her mental health symptoms.  Furthermore, the Veteran's private treating psychiatrist found that her symptoms were severe enough to recommend inpatient treatment.  Therefore, the Board finds that prior to November 30, 2009, the Veteran's mood disorder warrants a 70 percent evaluation. 

In addition, as of February 1, 2010, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the Veteran's service-connected mood disorder is more appropriately characterized by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.  The March 2010 VA examiner specifically identified examples of the Veteran's occupational and social impairment consistent with a 70 percent evaluation.  Furthermore, the March 2010 VA examiner found that the Veteran's mental health symptomatology was no longer appropriately characterized as just a mood disorder and also diagnosed the Veteran with PTSD and panic disorder without agoraphobia.  Subsequent VA examinations in December 2011 and October 2014 and private treatment records continued to reflect that the Veteran had significant mental health symptoms affecting her ability to function.  The Board notes that the December 2011 and October 2014 VA examiners actually reported that the Veteran's level of occupational and social impairment was consistent with a 30 percent evaluation.  However, the frequency, severity and duration of the Veteran's symptoms did not demonstrate such significant improvement during those examinations from the March 2010 VA examination which found that the Veteran's occupational and social impairment was deficient in most areas.  Finally, the Board finds that the December 2010 and October 2014 VA examiners' objective assessments of the Veteran's symptoms, including the December 2010 VA examiner's assignment of a GAF score consistent with moderate to severe symptoms, their discussion of her various mental health diagnoses, and the Veteran's description of how her symptoms impacted her daily life are more reflective of a 70 percent evaluation.  Therefore, the Veteran's mood disorder, since February 1, 2010, warrants a 70 percent evaluation.  

During the entire appeal period, the Board finds that the Veteran's service-connected mood disorder did not manifest such symptoms consistent with total occupational and social impairment.  The evidence demonstrates that the Veteran continued working full-time with the same employer, albeit not without significant absenteeism and problems concentrating, throughout this period.  In order to have achieved such consistent employment, the Veteran's symptoms must not have manifested to the next higher level of severity.  Indeed, the evidence does not reflect that the Veteran received any disciplinary actions or poor performance evaluations from her employer that might suggest more severe symptoms.  Therefore, an evaluation higher than 70 percent is not warranted at any time during the appeal period, other than already assigned.  

Thus, the Board concludes that prior to November 30, 2009, the Veteran's mood disorder is no more than 70 percent disabling, and as of February 1, 2010, the Veteran's mood disorder is no more than 70 percent disabling.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the Veteran's mood disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected mood disorder is manifested by symptoms of chronic sleep impairment, depressed mood, anxiety, irritability, lack of interest in activities, concentration and memory problems, and panic attacks.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe her disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

From July 2, 2009 to November 29, 2009, entitlement to a 70 percent evaluation, but no higher, for mood disorder is granted.  

As of February 1, 2010, entitlement to a 70 percent evaluation, but no higher, for mood disorder is granted.  

From December 20, 2011, entitlement to an evaluation in excess 70 percent for mood disorder have not been met




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


